DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 5/25/2022 has been received and entered in to the case. 
	Claims 3-4, 18-19 and 30-31 have been canceled, claims 25-29 and 32-34 has/have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 1-2, 5-17, 20-24 and 35-39 have been considered on the merits. All arguments have been fully considered. 

Election/Restrictions
Claims 1-2, 5-17, 20-24 and 35-39 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 25-29 and 32-34, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2/16/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	Claims 1-2, 5-17, 20-29 and 32-39 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Jennifer Woodside-Wojtala on 6/14/2022.

The application has been amended as follows: 
Claim 1: the phrase “laminins, fibronectins, and combinations” in lines 7-8 is replaced with “laminin, fibronectin, and a combination”
Claim 5: the terms “collagens” and “tenascins” in line 3 are replaced with “collagen” and “tenascin”
Claim 12: the phrase “laminins, fibronectins, and combinations” in lines 9-10 is replaced with “laminin, fibronectin, and a combination”
Claim 20: the term “collagens” in line 3 is replaced with “collagen” 
Claim 25: the phrase “laminins, fibronectins, and combinations” in lines 4-5 is replaced with “laminin, fibronectin, and a combination”
Claim 32: the terms “collagens” and “tenascins” in line 2 are replaced with “collagen” and “tenascin”


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Chen et al. (2005, Biomaterials) as cited in the 102 and 103 rejections in the previous OA. The Examiner has indicated in the non-final OA mailed on 2/28/2022 that the amendment limiting the protein forming a suspended bridge connecting across the void in the 3D scaffold being laminin, fibronectin or combination thereof. Chen et al. teach a hybrid network of synthetic polymer mesh and collagen sponge and the structure of collagen sponge in the hybrid network was interpreted as a suspended protein bridge. However, the collagen sponge of Chen et al. cannot be replaced by laminin and/or fibronectin due to the structural difference between these proteins. Therefore, upon the amendment limiting the protein being laminin and/or fibronectin, Chen et al. do not anticipate or render the claimed product obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632